IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-14-00326-CV

RONNIE ANDERSON,
                                                            Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26514


                             DISSENTING OPINION


       I respectfully dissent to the majority’s dismissal of this appeal without affording

the appellant an opportunity to cure the Chapter 14 deficiency. See Ex parte N.C., ---

S.W.3d ---, --- n.1, 2015 WL 525150, at *3 n.1 (Tex. App.—Waco Jan. 22, 2015, no pet. h.)

(Davis, J., dissenting).

       I believe that the correct practice is to notify the appellant of the section 14.004

deficiency and allow the appellant an opportunity to cure the deficiency before
dismissal. See TEX. R. APP. P. 44.3; Higgins v. Randall County Sheriff's Office, 193 S.W.3d
898 (Tex. 2006); Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997).




                                                 REX D. DAVIS
                                                 Justice

Delivered and filed March 19, 2015




Anderson v. Tex. Dep’t of Criminal Justice                                           Page 2